                          Case 4:18-cr-00397-SWW Document 27 Filed 10/05/20 Page 1 of 6
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet l



                                          UNITED STATES DISTRICT COURTJAMEs
                                                           Eastern District of Arkansas                       By: ___.,
                                                                                                                                             -----::--
                                                                          )                                                                  Ui.l' Cit:RK
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                                  v.                                      )
                       LUCETTA RICHARD                                    )
                                                                          )       Case Number: 4:18CR00397-SWW-1
                                                                          )       USM Number: 32153-009
                                                                          )
                                                                          )        Latrece Gray (appointed)
                                                                          )       Defendant's Attorney
THE DEFENDANT:
li1' pleaded guilty to count(s)        1 of Superseding Information
D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18   u.s.c. § 641                 Theft of Government Funds, a Class A Misdemeanor                          101412017                1s




       The defendant is sentenced as provided in pages 2 through         - -6- - of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 1984.
D The defendant has been found not guilty on count(s)
ii Count(s) -1 - - - - - - - - - - - ~                      is     Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any chan_ge of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                          913012020
                                                                         Date oflmposition of Judgment


                                                                                                   Isl Susan Webber Wright
                                                                         Signature of Judge




                                                                                       Susan Webber Wright, U. S. District Judge
                                                                         Name and Title of Judge


                                                                                                          101512020
                                                                         Date
AO 24S8 (Rev. 09/19)      Casein a4:18-cr-00397-SWW
                       Judgment    Criminal Case              Document 27 Filed 10/05/20 Page 2 of 6
                       Sheet 4-Probation
                                                                                                                       2_ of
                                                                                                       Judgment-Page _ _                 6
 DEFENDANT: LUCETTA RICHARD
 CASE NUMBER: 4:18CR00397-SWW-1
                                                             PROBATION

 You are hereby sentenced to probation for a term of:
      ONE (1) YEAR




                                                 MANDATORY CONDITIONS
 I.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check ifapplicable)
 4.   !i1 You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
 5.   D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.    D You must participate in an approved program for domestic violence. (check ifapplicable)
 7.    D You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check ifapplicable)
 8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
 9. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
 I 0. You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
      fines, or special assessments.


 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
AO 24S8 (Rev. 09/19)     Casein4:18-cr-00397-SWW
                       Judgment   a Criminal Case              Document 27 Filed 10/05/20 Page 3 of 6
                       Sheet 4A - Probation
                                                                                                  Judgment-Page _   ___,3,,___ of ----=6_ __
DEFENDANT: LUCETTA RICHARD
CASE NUMBER: 4:18CR00397-SWW-1

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least IO
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                     Date
AO 2458 (Rev. 09/19)     Casein4:18-cr-00397-SWW
                       Judgment   a Criminal Case
                                                        Document 27 Filed 10/05/20 Page 4 of 6
                       Sheet 48 - Probation
                                                                                             Judgment-Page    4     of _   __,6...___
DEFENDANT: LUCETTA RICHARD
CASE NUMBER: 4:18CR00397-SWW-1

                                       ADDITIONAL PROBATION TERMS

 1. Pursuant to the Mandatory Victims Restitution Act of 1996, defendant must pay restitution in the amount of $7,450.40 to
 the U.S. District Clerk. Restitution will be disbursed to United States Postal Service.

 2. Restitution will begin immediately. Payments will be 10% per month of defendant's monthly gross income. Interest is
 waived.

 3. Defendant must provide the probation officer with access to any requested financial information (including unexpected
 financial gains) and authorize the release of any financial information. The probation office may share financial information
 with the U.S. Attorney's Office.

 4. Defendant must not incur new credit charges or open additional lines of credit without the approval of the probation
 officer unless all criminal penalties have been satisfied.

 5. Defendant must participate in a mental health treatment program under the guidance and supervision of the U.S.
 Probation Office. The defendant must pay for the cost of treatment at the rate of $1 O per session, with the total cost not to
 exceed $40 per month, based on ability to pay as determined by the probation office. In the event the defendant is
 financially unable to pay for the cost of the treatment, the co-pay requirement will be waived.
                            Case 4:18-cr-00397-SWW Document 27 Filed 10/05/20 Page 5 of 6
AO 2458 (Rev. 09/19)     Judgment in a Criminal Case
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                           Judgment - Page       5    of        6
 DEFENDANT: LUCETTA RICHARD
 CASE NUMBER: 4:18CR00397-SWW-1
                                                 CRIMINAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment             Restitution                                          AVAA Assessment*            JVTA Assessment**
 TOTALS               $ 25.00                 $ 7,450.40              $                          $                           $



 D The determination of restitution is deferred until - - - - -. An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 ~ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~cified otherwise in
        the prioricy order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

 Name of Payee                                                    Total Loss***                  Restitution Ordered         Priority or Percentage
   U.S. District Court Clerk                                                                                 $7,450.40       1
  600 W. Capitol Avenue, Suite A-149

   Little Rock, AR 72201



   *USPS Accounting Service

  Attn: Disbursing Officer-Restitution

   2825 Lone Oak Parkway

   Eagan, Minnesota 55121-9640




                                                                                               7,450.40
 TOTALS                                 $
                                            - - - - - - -0.00
                                                         --                       $- - - - - - -  ---


 D       Restitution amount ordered pursuant to plea agreement $

 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
         to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 !ill    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         !ill   the interest requirement is waived for the        D fine   !ill   restitution.

         D the interest requirement for the           D    fine    D restitution is modified as follows:

 * Amy, VickyVand Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking A.ct of2015, Pub. L. No. 114-22.
 ••• Findings for the total amount oflosses are required under Chapters 109A, 110, l IOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)      Casein a4:18-cr-00397-SWW
                       Judgment     Criminal Case               Document 27 Filed 10/05/20 Page 6 of 6
                       Sheet 6 - Schedule of Payments

                                                                                                        Judgment- Page   _6__    of         6
 DEFENDANT: LUCETTA RICHARD
 CASE NUMBER: 4:18CR00397-SWW-1

                                                    SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     D      Lump sum payment of$      -------
                                                              due immediately, balance due

              •    not later than _ _ _ _ _ _ _ _ _ , or
              •    in accordance with   •
                                       C, D D,    D E,or                   D   Fbelow; or

 B     ~      Payment to begin immediately (may be combined with        D C,        D   D, or    ~   F below); or

 C     D      Payment in equal     _ _ _ _ _ (e.g.• weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D      Payment in equal      _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E     D      Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     liZl   Special instructions regarding the payment of criminal monetary penalties:
               Payments will be 10% per month of defendant's monthly gross income.




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal mone!m)' penalties is due during
 the period of imprisonment. All criminal mone~ penafiies, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                               Joint and Several             Corresponding Payee,
       (including defendant number)                     Total Amount                       Amount                       if appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Payments shall be a_pplied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (SJ fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecution and court costs.
